Case 1:21-cv-00150-RDA-JFA Document 18 Filed 09/15/21 Page 1 of 2 PageID# 507




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


TRUSTEES OF THE PLUMBERS AND                  )
PIPEFITTERS NATIONAL PENSION                  )
FUND, et al.,                                 )
                                              )
         Plaintiffs,                          )
                                              )
         v.                                   )      Civil Action No. 1:21-cv-150 (RDA/JFA)
                                              )
ROCKY MOUNTAIN PIPING &                       )
PLUMBING, INC.,                               )
                                              )
         Defendant.                           )

                                             ORDER

         This matter comes before the Court upon the Report and Recommendation

(“Recommendation”) issued by Magistrate Judge John F. Anderson on August 27, 2021. Dkt. 17.

In this Employee Retirement Income Security Act of 1974 case, Judge Anderson recommends that

the Court grant Plaintiffs’ Motion for Default Judgment (Dkt. 13) in the amount of $87,103.12,

which includes $60,958.73 in unpaid contributions owed to the National Pension Fund with

liquidated damages of $6,461.27 and $14,456.50 in accrued interest; $1,013.45 in unpaid

contributions owned to the International Training Fund with liquidated damages of $214.87 and

$240.01 in accrued interest; and $2,805.00 in attorney’s fees and $953.29 in costs.

         Pursuant to Federal Rule of Civil Procedure 72, the deadline for submitting objections to

Judge Anderson’s Recommendation was September 10, 2021. To date, no objections have been

filed.
Case 1:21-cv-00150-RDA-JFA Document 18 Filed 09/15/21 Page 2 of 2 PageID# 508




       After reviewing the record and Judge Anderson’s Recommendation, and finding no clear

error,1 the Court hereby APPROVES and ADOPTS the Recommendation. Dkt. 17. Accordingly,

Plaintiffs’ Motion for Default Judgment (Dkt. 13) is GRANTED. It is hereby

       ORDERED that default judgment be entered in favor of Plaintiffs Trustees of the United

Association National Pension Fund and the International Training Fund against Defendant Rocky

Mountain Piping & Plumbing, Inc., for the sum of $87,103.12.

       The Clerk is directed to enter judgment in this matter pursuant to Federal Rule of Civil

Procedure 55, forward copies of this Order to counsel of record, and close this civil action.

       It is SO ORDERED.

Alexandria, Virginia
September 15, 2021




       1
          See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)
(holding that in the absence of any objections to a Magistrate Judge’s Recommendation, the
Court “need not conduct a de novo review, but instead must ‘only satisfy itself that there is no
clear error on the face of the record in order to accept the recommendation’”).
                                                 2
